--------------------------------------------------------------------------------

Exhibit 10.6


CONSULTING SERVICES AGREEMENT




This Consulting Services Agreement (the ÒAgreementÓ) is entered into this 1st
day of December, 2008 by and between Ann W. Collins (AN INDIVIDUAL), located at
2205A Thornton Road, Austin, Texas 78704 (hereinafter referred to as
ÒConsultantÓ), and eDOORWAYS Corporation, a Delaware corporation, and its
successors, affiliates and assigns, (hereinafter referred to as ÒClientÓ),
(collectively referred to as theÓ PartiesÓ) with reference to the following:


Preliminary Statement


The Client desires to be assured of the association and services of the
Consultant in order to avail itself of the Consultant’s experience, skills,
abilities, knowledge, and background to facilitate its operations, and to advise
the Client in business and/or financial and merger/acquisition matters and is
therefore willing to engage Consultant upon the terms and conditions set forth
herein. Consultant desires to be assured, and Client desires to assure
Consultant, that, if Consultant associates with Client and allocates its
resources necessary to provide Client with its business advisory and consulting
services, Consultant will be paid the consideration described herein and said
consideration will be nonrefundable, regardless of the circumstances.


Consultant agrees to be engaged and retained by Client and upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


1.             Engagement, Client hereby engages Consultant on a non-exclusive
basis, and Consultant hereby accepts the engagement to become a business
Consultant to Client and to render advice, consultation, information, and
services to the Directors and/or Officers of Client regarding general business
matters including, but not limited to the following:


 
1.1
Operations Consultant, eDOORWAYS Brand Rollout. Consultant agrees to assist
management with managing and coordinating the launch activities of the eDOORWAYS
brand.  Consultant shall play an active role in the conceptualization and
implementation of the eDOORWAYS sub-brands ("doorways") as well as the
integration of relevant technologies and personnel.



 
1.2
eDOORWAYS Brand Implementation.   Consultant agrees to assist in the
development, implementation and launch of the eDOORWAYS brand as required by
Client including but not limited to the creation of functional specifications
for the several Doorways. From time to time, executive management of Client may
ask for the assistance of Client as the company launches the eDOORWAYS
brand.  Consultant shall, to the best extent of her abilities, render such
assistance as required.


 
 

--------------------------------------------------------------------------------

 

 
1.3
Standard of Performance. Consultant shall devote such time and efforts to the
affairs of the Client as is reasonably necessary to render the services
contemplated by this Agreement. The time frame for completion of any work or
task of Consultant provided for herein which requires Client to provide certain
information to assist Consultant in completion of the work shall be extended
(without effect upon any obligation of Client) until such time as Client has
fully provided all information and cooperation necessary for Consultant to
complete the work. The services of Consultant shall not include the rendering of
any legal opinions or the performance of any work that is in the ordinary
purview of a certified public accountant, or other licensed professional.
Consultant cannot guarantee results on behalf of Client, but shall use
commercially reasonable efforts in providing the services listed above.



 
1.4
Acknowledging that the eDOORWAYS brand is rapidly changing over time, and that
the requirements of the work to be performed may need to be modified, Consultant
and Client agree that this will reviewed on an as-needed basis, and subject to
more or less on-the-fly revision.



2.
Compensation to Consultant



a.             Retainer Fee.  Client shall pay Consultant a monthly retainer fee
of four thousand nine hundred forty dollars ($4,940.00), the first of which
payments shall be due and payable upon execution of this Agreement.  Subsequent
payments shall be due and payable on the first of each month following execution
of this Agreement for the entire term of this Agreement.  Payment of the monthly
retainer fee of $4,940.00 will be made by Client according to the terms of
Paragraph 2.b  below.


b.             Form of Retainer Fee Payment.  For each monthly retainer fee
payment, Consultant shall receive payment in the form of common stock of
eDOORWAYS Corporation or its successor(s) rather than in a cash payment. The
number of shares to be received by Consultant shall be calculated by dividing
the amount of the monthly retainer fee payment by the eDOORWAYS stock trading
price on the first day of the month that the payment is due.


c.             Reimbursement for Expenses, Consultant shall submit to Client a
monthly invoice for all expenses incurred on Client’s behalf, as specified in
Par. 2.1 below, Client agrees to reimburse Consultant for such expenses within
ten (10) days from receipt of the statement.


2.1
Expenses. Client shall reimburse Consultant for reasonable expenses incurred in
performing its duties pursuant to this Agreement (including, but not limited to
printing, postage, express mail, photo reproduction, travel, lodging, and long
distance telephone cell phone, entertainment, software and facsimile charges),
pursuant to the terms of Par. 2.0(c) above.


 
 

--------------------------------------------------------------------------------

 

2.2
Additional Fees. Client and Consultant shall mutually agree upon any additional
fees that Client may pay in the future for services rendered by Consultant under
this Agreement. Such additional agreement(s) may, although there is no
requirement to do so, be attached hereto and made a part hereof as Exhibits
beginning with “A.”



3.
INDEMNIFICATION.



3.1.
The Client agrees to indemnify and hold harmless Consultant against any and all
liability, loss and costs, expenses or damages, including but not limited to,
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any litigation, commenced or threatened, or any claim
whatsoever or howsoever caused by Consultant in the performance of her duties
under this Agreement, or by reason of any injury (whether to body, property,
personal or business character or reputation) sustained by any person or to any
person or property, arising out of any act, failure to act, neglect, any untrue
or alleged untrue statement of a material fact or failure to state a material
fact which thereby makes a statement false or misleading, or any breach of any
material representation, warranty or covenant by Client or any of its agents,
employees, or other representatives.  All remedies provided by law, or in equity
shall be cumulative and not in the alternative.



4
CONFIDENTIALITY



4. 1
Consultant and Client each agree to keep confidential and provide reasonable
security measures to keep confidential information where release may be
detrimental to their respective business interests. Consultant and Client shall
each require their employees, agents, affiliates, other licensees, and others
who will have access to the information through Consultant and Client
respectively, to first enter appropriate non-disclosure Agreements requiring the
confidentiality contemplated by this Agreement in perpetuity.



4.2
Consultant will not, either during her engagement by the Client pursuant to this
Agreement or at any time thereafter, disclose, use or make known for its or
another’s benefit any confidential information, knowledge, or data of the Client
or any of its affiliates in any way acquired or used by Consultant during its
engagement by the Client, Confidential information, knowledge or data of the
Client and its affiliates shall not include any information that is, or becomes
generally available to the public other than as a result of a disclosure by
Consultant or her representatives.



5
INDEPENDENT CONTRACTOR



5.1
In her performance hereunder, Consultant and his agents shall be independent
contractors. Consultant shall complete the services required hereunder according
to her own means and methods of work, shall be in the exclusive charge and
control of Consultant, and shall not be subject to the control or supervision of
Client, except as to the results of the work. Client acknowledges that nothing
in this Agreement shall be construed to require Consultant to provide services
to Client at any specific time, or in any specific place or manner. Payments to
Consultant hereunder shall not be subject to withholding taxes or other
employment taxes as required with respect to compensation paid to an employee.
It is further understood and agreed that Consultant’s compensation under this
Agreement is not for any capital raising or stock promotion or support.


 
 

--------------------------------------------------------------------------------

 

6.
MISCELLANEOUS PROVISIONS



6.1
Amendments and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of Consultant and Client,



6.2
Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The obligations of either party hereunder
cannot be assigned without the express written consent of the other party.



6.3
Binding Effect. All obligations of Client under this Agreement shall be binding
upon, and fully enforceable against, Client, its agents, officers, directors,
successors, assigns, affiliates and purchasers.



6.3
Governing Law; Venue. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to its conflict of law doctrine. Client and
Consultant agree that if any action is instituted to enforce or interpret any
provision of this Agreement, the jurisdiction and venue shall be Austin, Texas.



6.4
Attorneys’ Fees and Costs. If any action is necessary to enforce and collect
upon the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs, in addition to any other relief to which
that party may be entitled. This provision shall be construed as applicable to
the entire Agreement.



6.5
Survivability. If any part of this Agreement is found, or deemed by a court of
competent jurisdiction, to be invalid or unenforceable, that part shall be
severable from the remainder of the Agreement.



6.6
Facsimile Signatures. The Parties hereto agree that this Agreement may be
executed by facsimile signatures and such signature shall be deemed originals.
The Parties further agree that within ten (10) days following the execution of
this Agreement, they shall exchange original signature pages.





 
7.
TERM/TERMINATION.



 
7.1
The Term of this Agreement (the ÒTermÓ) shall commence on December 1, 2008 and
shall continue until April 1, 2009. The parties to this Agreement agree that
prior to 30 days before the end of the Term they will notify each other of their
intent to extend this Agreement.  If an extension is not agreed upon, the
Agreement will terminate at the end of the Term.  In the event that there is an
extension and either party wishes to terminate the agreement, the terminating
party will notify the other party of such intent at least 30 days prior to the
date of termination.


 
 

--------------------------------------------------------------------------------

 

 
a.
Early Termination With or Without Cause.  Either party may terminate this
Agreement with or without cause with 10 days advance written notice.



 
b.
Early Termination for Material Breach or Bankruptcy.
Notwithstanding the provisions of Section 7 above, either party may terminate
this Agreement for the following:

 
 
i.
On or after the tenth (10th) day after such party gives the other party written
notice of a material breach by such other party of any obligation hereunder
unless such breach is cured within ten (10) days following the breaching party’s
receipt of such written notice. Neither party will be liable to the other party
for damages of any kind resulting from any rightful termination of this
Agreement as provided by this Section 7



 
ii.
Either party may terminate this Agreement upon written notice to the other if
such other party: (i) shall make an assignment for the benefit of creditors,
(ii)  shall be adjudicated bankrupt or insolvent, (iii) shall seek the
appointment of, or be the subject of an order appointing, a trustee, liquidator
or receiver as to all or part of its assets, (iv) shall commence, approve or
consent to, any case or proceeding under any bankruptcy, reorganization or
similar law and, in the case of an involuntary case or proceeding, such case or
proceeding is not dismissed within forty-five (45) days following the
commencement thereof, or (v) shall be the subject of an order for relief in an
involuntary case under federal bankruptcy law. 



8.
CLIENT REPRESENTATIONS, WARRANTS AND COVENANTS.



8.1
Client represents, warrants and covenants to the Consultant as follows:



Client has the full authority, right, power and legal capacity to enter into
this Agreement and to consummate the transactions that are provided for herein.
The execution of this Agreement by the Client and its delivery to the
Consultant, and the consummation by it of the transactions which are
contemplated herein have been duly approved and authorized by all necessary
action by the Client’s Board of Directors and no further authorization shall be
necessary on the part of the Client for the performance and consummation by the
Client of the transactions which are contemplated by this Agreement.


The business and operations of the Client have been and are being conducted in
all material respects in accordance with all applicable laws, rules and
regulations of all authorities that affect the Client or its properties, assets,
businesses or prospects. The performance of this Agreement shall not result in
any breach of, or constitute a default under, or result in the imposition of any
lien or encumbrance upon any property of the Client or cause acceleration under
any arrangement, agreement or other instrument to which the Client is a party or
by which any of its assets are bound. The Client has performed in all respects
all of its obligations which are, as of the date of this Agreement, required to
be performed by it pursuant to the terms of any such agreement, contract or
commitment.

 
 

--------------------------------------------------------------------------------

 

Consultant makes no representations or warranties other than those contained
within this Agreement.


9.
NOTICES.



9.1
Any notice or other communication required or permitted hereunder must be in
writing and sent by either (i) certified mail, postage prepaid, return receipt
requested and First Class mail; or (ii) overnight delivery with confirmation of
delivery; or (iii) facsimile transmission with an original mailed by first class
mail, postage prepaid, addressed as follows:



 
If to the Client:
Gary F. Kimmons

 
eDOORWAYS Corporation

 
820 West 3rd Street Suite 1103

 
Austin, TX 78701

 
Facsimile No: 512-852-8746


 
 
If to Consultant:
Ann W. Collins

 
2205A Thornton Road

 
Austin, TX 78704

 
Facsimile No:

 
Email: annwcollins@gmail.com



or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing is impossible due to an absence of
postal service and other methods of sending notice are not otherwise available,
notice shall be hand-delivered to the aforesaid addresses. Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered, as the case may be; provided, however, that any notice sent by
facsimile shall be deemed to have been given as of the date sent by facsimile if
a copy of such notice is also mailed by first class mail on the date sent by
facsimile; if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice given.

 
 

--------------------------------------------------------------------------------

 

10.
COUNTERPARTS



10.1
This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



11.
PRELIMINARY STATEMENT



11.1
The Preliminary Statement is incorporated herein by this reference and made a
material part of this Agreement





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.




CLIENT:


eDOORWAYS Corporation
           
Gary F. Kimmons
       
Title:
CEO
             
Date:
December 1st, 2008
             
CONSULTANT:
       
Ann W. Collins, Individual
           
Ann W. Collins
       
Title:
Corporate Consultant
       
Date:
December 1st, 2008
 

 
 

--------------------------------------------------------------------------------